DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 5/27/2020.  
Claims 1-20  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/30/2021 and 5/29/2020 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]-[0003]) that physicians contend with an enormous amount of complexity in selecting medications. So a need exists to organize these human interactions by/through aid medical professionals in selecting medication to treat heart failure using the steps of “obtaining information, inputting information, predicting changes, selecting classes of pharmaceuticals, determining differences, determining  priority scores, inputting classes and scores, storing updated prescriptions,” etc.  Applicant’s method/computer readable medium is therefore a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 20 is/are directed to the abstract idea of “aid medical professionals in selecting medication to treat heart failure,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]-[0003]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/computer readable medium for performing the steps of “obtaining information, inputting information, predicting changes, selecting classes of pharmaceuticals, determining differences, determining  priority scores, inputting classes and scores, storing updated prescriptions,” etc., that is “aid medical professionals in selecting medication to treat heart failure,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, method/computer readable medium for performing the steps of “obtaining information, inputting information, predicting changes, selecting classes of pharmaceuticals, determining differences, determining  priority scores, inputting classes and scores, storing updated prescriptions,” etc., that is “aid medical professionals in selecting medication to treat heart failure,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, I/O interfaces, network interfaces, memories, I/O devices, networks (Applicant’s Specification [0060]-[0063]), etc.) to perform steps of “obtaining information, inputting information, predicting changes, selecting classes of pharmaceuticals, determining differences, determining  priority scores, inputting classes and scores, storing updated prescriptions,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, I/O interfaces, network interfaces, memories, I/O devices, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, I/O interfaces, network interfaces, memories, I/O devices, networks, etc.). At paragraph(s) [0060]-[0063], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, I/O interfaces, network interfaces, memories, I/O devices, networks,” etc. to perform the functions of “obtaining information, inputting information, predicting changes, selecting classes of pharmaceuticals, determining differences, determining  priority scores, inputting classes and scores, storing updated prescriptions,” etc. The recited “processors, I/O interfaces, network interfaces, memories, I/O devices, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-19 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-19 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-19 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Gaweda et al. (US 2013/0085772) disclose a system and method for personalized dosing of pharmacologic agents.
Libbus et al. (US 2015/0182750) disclose heart failure management.
Ahtey et al. (US 2020/0135337) disclose an individual and cohort pharmacological phenotype prediction platform.
Kutzko et al. (US 2020/0273578) disclose a computer-implemented system and methods for predicting the health and therapeutic behavior of individuals using artificial intelligence, smart contracts and blockchain.
Matthews et al. (US 2021/0057096) disclose artificial intelligence systems that incorporate expert knowledge related to hypertension treatments.
Wanger et al. (Reference U) disclose algorithms for optimizing drug therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626